UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM F-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 NEW FUEL SYSTEMS INC. (Exact name of registrant as specified in its charter) BRITISH COLUMBIA, CANADA (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code) 26-3937768 (I.R.S. Employer Identification Number) Unit 210, 5641201 Street Langley, British Columbia Canada, V3A 8A4 Phone: (604) 532-2090 (Address, including zip code, and telephone number, including area code, of registrant's principal executive offices) Keith Vogt 1621 Central Avenue Cheyenne, Wyoming 82001 Telephone: (307) 773-0121 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies of Communications to: Gary R. Henrie, Esq. 486 W. 1360 N. American Fork, Utah84003 Tel: (801)310-1419 Email:grhlaw@hotmail.com Approximate date of commencement of proposed sale to public: From time to time after the effective date of this registration statement. - 1 - If any securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule415 under the Securities Act, check the following box. [X ] If this Form is filed to register additional securities for an offering pursuant to Rule462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. [ ] If this Form is a post-effective amendment filed pursuant to Rule462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. [ ] If this Form is a post-effective amendment filed pursuant to Rule462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. [ ] If delivery of the prospectus is expected to be made pursuant to Rule434, please check the following box. [ ] CALCULATION OF REGISTRATION FEE Title of Each Class of Securities To Be Registered Amount to be Registered Proposed Maximum Offering Price Per Share Proposed Maximum Aggregate Offering Price Amount of Registration Fee Common stock Shares US$1.25 (1) US$17,158,548.75 US$1,993.82 This share price is the offering price of the common stock. The Registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the registrant shall filea further amendment which specifically states that this registration statement shall thereafter become effective in accordance with Section8(a) of the Securities Act of 1933 or until the registration statement shall become effective on such date as the Commission, acting pursuant to said Section8(a), may determine. The information in this prospectus is not complete and may be changed. The selling stockholders may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell these securities and the selling stockholders are not soliciting offers to buy these securities in any state where such offers are not permitted. Subject to completion, February, 2015 - 2 - PROSPECTUS 13,726,839 Shares NEW FUEL SYSTEMS INC. Common Stock We are registering 13,726,839 shares of common stock of New Fuel Systems Inc., a corporation formed pursuant to and under the incorporation laws of the Province of British Columbia, Canada (“NFS”), held by the selling stockholders. The selling stockholders will receive all of the proceeds from the sale of the shares. We will pay all expenses incident to the registration of the shares under the Securities Act of 1933, as amended. At the present time our common stock is currently not quoted on any exchange or listed in any listing venue. Until such time as our common stock is quoted on the OTCQB or other quotation or trading or listing venue, all Selling Stockholders will sell at the stated fixed price of US$1.25 per share. Thereafter the shares will be sold at prevailing market prices or privately negotiated prices. We are an "emerging growth company" as defined in Section 101 of the Jumpstart Our Business Startups Act, or JOBS Act. Investing in our common stock involves risks, which are described in the “Risk Factors” section beginning on page 8 of this prospectus. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. The date of this prospectus is February , 2015. - 3 - TABLE OF CONTENTS You should rely only on the information contained in this prospectus. We have not authorized any person to provide you with any information or represent anything not contained in this prospectus, and, if given or made, any such other information or representation should not be relied upon as having been authorized by us. The Selling Stockholders are not offering to sell, or seeking offers to buy, our common stock in any jurisdiction where the offer or sale is not permitted. You should not assume that the information provided in this prospectus is accurate as of any date other than the date on the front cover of this prospectus. Page Special Note Regarding Forward-looking Statements 5 Prospectus Summary 6 Risk Factors 8 Use of Proceeds 12 Market for our Common Stock and Related Stockholder Matters 12 Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 Business 22 Management 31 Executive Compensation 34 Voting Securities and Principal Holders 34 Selling Stockholders 35 Plan of Distribution 37 Expenses of Offering 39 Description of Capital Stock 39 Legal Matters 40 Experts 40 Where you can find more Information 40 Index to Financial Statements 41 - 4 - SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS In addition to historical information, this prospectus contains forward-looking statements. The words “forecast”, “eliminate”, “project”, “intend”, “expect”, “should”, “believe” and similar expressions are intended to identify forward-looking statements. These forward-looking statements involve known and unknown risks, uncertainties, assumptions and other factors, including those discussed in “Risk Factors” and “Management's Discussion and Analysis of Financial Condition and Results of Operations,” which may cause our actual results, performance or achievements to be materially different from any future results, performance or achievements expressed or implied by such forward-looking statements. These risks and uncertainties include, but are not limited to, the following: · Our ability to obtain materials to be processed in our plastics-to-oil conversion plants; · Our ability to build and operate in a commercially viable manner our conversion plants; · Our ability to attract, retain and motivate qualified employees and management; · The impact of federal, state or local government regulations; · Competition in the fuel industry; · Availability and cost of additional capital; · Litigation in connection with our business; · Our ability to protect our proprietary rights; · Other risks described from time to time in our periodic reports filed with the Securities and Exchange Commission This list of factors that may affect future performance and the accuracy of forward-looking statements are illustrative but not exhaustive. Accordingly, all forward-looking statements should be evaluated with an understanding of their inherent uncertainty. Except as required by law, we assume no obligation to publicly update or revise these forward-looking statements for any reason, or to update the reasons actual results could differ materially from those anticipated in these forward-looking statements, even if new information becomes available in the future. - 5 - PROSPECTUS SUMMARY The following summary highlights information contained elsewhere in this prospectus. It is not complete and does not contain all of the information that you should consider before investing in our common stock. You should read the entire prospectus carefully, especially the risks of investing in our common stock discussed under “Risk Factors” and our consolidated financial statements and accompanying notes. Any references to “New Fuel Systems”, “NFS”, “Company”, “we”, “us” or “our” refer to New Fuel Systems Inc., a Business Corporation Act company formed under the laws of British Columbia, Canada. Unless otherwise indicated, all references in this prospectus to dollars is a reference to Canadian dollars. Our Business New Fuel Systems was incorporated under the “Business Corporation Act (BC)” on March 2, 2005 under the name Lighting Ridge Resources Inc, and changed its name to New Fuel Systems Inc. on February 21, 2007.The Company’s principle business activity is focusing on the identification, acquisition, development, and commercialization of renewable, alternative energy technologies.The Company’s immediate business focus is the construction of a pilot plant in the Vancouver, British Columbia, Canada area for the purpose of converting plastics into fuel.Thereafter, similar plants will be constructed in other areas of the Canada and the U.S.The Company also has a subsidiary formed for the purpose of developing electric-based power generation in cars and a subsidiary formed for the purpose of improving the quality and quantity of water for cities and communities primarily through improved recycling technologies. Our Offices The Company’s registered office and principal place of business is Unit 210, 5treet, Langley, British Columbia, Canada, V3A 8A4.Our telephone number is (604) 532-2090. Our Website Our Internet address is www.newfuelsystemsinc.com. Information contained on our website is not part of this prospectus. The Offering Shares of common stock offered by us:None. Shares of common stock that may be sold by the selling stockholders:13,726,839. At the present time our common stock is not listed on any exchange or listing venue.Until such time as our common stock is quoted on the OTC Market Quotation System or traded on the NYSE, AMEX or NASDAQ Small Cap Market or NASDAQ National Market System, all Selling Stockholders will sell at the fixed selling price of US$1.25 per share.Thereafter the Selling Shareholders will sell the shares at prevailing market prices or at privately negotiated prices. - 6 - Use of proceeds: We will not receive any proceeds from the resale of the shares offered hereby, all of which proceeds will be paid to the selling stockholders. Risk factors: The purchase of our common stock involves a high degree of risk. You should carefully review and consider “Risk Factors” beginning on page 8. We will pay all expenses incident to the registration of the shares under the Securities Act. Summary Financial Information The tables and information below are derived from New Fuel Systems’ audited financial statements for the years ended December 31, 2013, and December 31, 2012. Balance Sheet Summary December 31, 2013 December 31, 2012 (Audited) (Audited) Cash $ $ Prepaid expenses - Deferred charge - Total assets Total liabilities Total stockholders’ equity Statement of Operations Summary Year Ended December 31, 2013 Year Ended December 31, 2012 (Audited) (Audited) Revenues $
